DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki (2017/0210597).
Seki discloses a system and method of controlling an elevator (1-3) situated in a hoistway of a building (figure 1), the method comprising:  detecting sway of the building (abstract; and paragraphs 1 and 24); determining characteristics of the detected sway including a plurality of frequencies and associated periods of the sway (paragraph 51); determining an expected sway of an elongated member of the elevator system based on the determined characteristics (paragraphs 24-25); and controlling at least one of position and movement of an elevator car in the hoistway based on the expected sway (abstract; and paragraphs 44, 48, and 53-54).
Seki discloses the system and method, wherein determining the characteristics comprises
determining sway movement along at least two axes (paragraphs 24-25).
Seki discloses the system and method, wherein detecting the sway of the building comprises
detecting the sway using a detector that provides an output indicating an amount of

	Seki discloses the system and method, where in the detector comprises a MEMs
accelerometer (abstract and paragraph 21).
Seki discloses the system and method, wherein the building has a plurality of major axes;
detecting the sway of the building comprises detecting movement along the major axes, respectively; and the determined characteristics include which of the major axes includes the
detected sway (paragraphs 24-25 and figure 2).
Seki discloses the system and method, comprising determining at least one critical zone in the
hoistway based on the determined characteristics and wherein controlling the at least
one of position and movement of the elevator car is based on a location of the critical
zone (paragraphs 46-51).
Seki discloses the system and method, wherein determining the at least one critical zone
comprises determining sway frequencies, periods or both of the expected sway (paragraphs 46-51).
Seki discloses the system and method, comprising determining a relationship between the
characteristics of the sway of the building and a configuration of components of the
elevator system and wherein controlling the at least one of position and movement of
the elevator car is based on the determined relationship (abstract; and paragraphs 33 and 43-44).
Seki discloses the system and method, wherein controlling the at least one of position and movement of the elevator car includes a first control strategy when the determined characteristics comprise a first set of characteristics or a second control strategy when the determined characteristics
comprise a second set of characteristics; the first set of characteristics is different than the second set of characteristics; and the first control strategy is different than the second control strategy (paragraphs 46-51).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF
8/12/2021
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837